United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                          December 21, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-61006
                              Summary Calendar


                          LILIA REYES-SANCHEZ,

                                                                  Petitioner,

                                   versus

             ALBERTO R. GONZALEZ, U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A70 879 903)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lilia Reyes-Sanchez seeks review of the Board of Immigration

Appeals’ (BIA) 21 October 2004 final removal order, in which the

BIA reversed its earlier affirmance of the Immigration Judge’s (IJ)

cancellation of removal.

     In 1989, Reyes-Sanchez entered the United States illegally

from Mexico.     She has lived in the United States since then, but

returned to     Mexico   on   three   separate   occasions   to    visit    ill

relatives.     Upon each re-entry, she was asked to name her country


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of citizenship; she falsely stated she was a United States citizen.

Reyes-Sanchez was prepared to support this false assertion with

falsified documents; she had obtained a Texas identification card

and driver’s license, using her sister-in-law’s birth certificate

and social security number (she changed the last two digits of this

number).   Although she was never asked to produce these documents

upon re-entry, she did utilize them to obtain employment and at

other times when the need arose.

     On 28 March 2001, removal proceedings were initiated against

Reyes-Sanchez.   She was charged with being removable because:     she

possessed neither a valid, unexpired immigration visa, nor any

other recognized document, 8 U.S.C. § 1227(a)(1)(A); and she

falsely represented herself as a United States citizen, id. §

1227(a)(3)(D). Reyes-Sanchez admitted these allegations but denied

being removable; the IJ found her removable.

     Reyes-Sanchez then sought cancellation of removal as a non-

permanent resident alien under 8 U.S.C. § 1229b(b)(1); she later

added that, under 8 U.S.C. § 1229b(b)(2)(A), removal should also be

cancelled because she was a battered spouse.         The IJ found her

eligible as a battered spouse.         On appeal, the BIA affirmed the

IJ’s decision without a written opinion.

     The former Immigration and Nationalization Service moved for

reconsideration; the BIA’s resulting 21 October 2004 final order

granted this motion, set aside its earlier affirmance of the IJ’s

cancellation of removal, and ordered Reyes-Sanchez removed from the

                                   2
United States.        Reyes-Sanchez moved to reopen and reconsider, but

the BIA denied this motion.

      The    BIA’s    factual     findings         are   reviewed       for    substantial

evidence; its legal conclusions, de novo. Lopez-Gomez v. Ashcroft,

263 F.3d 442, 444 (5th Cir. 2001).                  In reaching its decisions, the

BIA need not refer to specific evidence upon which it relies, or

provide a lengthy discussion of its reasoning.                          See Osuchukwu v.

INS, 744 F.2d 1136, 1142-43 (5th Cir. 1984) (“[The BIA] has no duty

to write an exegesis on every contention.                        What is required is

merely that      it    consider    the    issues         raised,    and       announce    its

decision in      terms     sufficient         to    enable   a   reviewing        court    to

perceive that it has heard and thought and not merely reacted.”).

      Respondent       challenges       the       sufficiency      of    Reyes-Sanchez’s

brief.      Her cursory arguments are barely sufficient.

      Reyes-Sanchez maintains:            the BIA lacked statutory authority

to order removal; instead, it should have remanded her case to the

IJ.   She fails, however, to provide any authority supporting her

assertion.      Reyes-Sanchez repeatedly references a Ninth Circuit

habeas removal case, Noriega-Lopez v. Ashcroft, 335 F.3d 874 (9th

Cir. 2003).      It is not on point.               Unlike the IJ in Noriega-Lopez,

the IJ here had already found Reyes-Sanchez removable.

      The BIA concluded correctly that Reyes-Sanchez was ineligible

for cancellation of removal as a battered spouse under 8 U.S.C. §

1229b(b)(2) because she did not meet each of its five requirements.

Reyes-Sanchez        did   not   meet    the       fourth    requirement:          she    is

                                              3
deportable under 8 U.S.C. § 1229b(b)(2)(A)(iv) for falsely claiming

to be a United States citizen.       See 8 U.S.C. § 1227(a)(3)(D)(i)

(Supp. 2005) (“Any alien who falsely represents, or has falsely

represented, himself to be a citizen of the United States for any

purpose or benefit under this chapter ... or any Federal or State

law is deportable.”).

                                                            DENIED




                                 4